Case 3:19-cr-00130-MHL Document 160 Filed 10/26/20 Page 1 of 2 PagelD# 1726

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF VIRGINIA
Richmond Division
UNITED STATES OF AMERICA
v. Criminal Action No. 3:19cr130
OKELLO T. CHATRIE,

Defendant.

ORDER

This matter comes before the Court on Magistrate David M. Bishop’s Motion to Quash
(the “Motion”). (ECF No. 145.) On October 22, 2019, Defendant Okello T. Chatrie moved this
Court to suppress evidence, (the “Motion to Suppress”), that law enforcement officers obtained
pursuant to a warrant of Chatrie’s Google accounts (“the June 14, 2019 Geofence Warrant”).
(Mot. Suppress Evid. 1, ECF No. 20.) On July 23, 2020, Chatrie filed an ex parte Application
for Issuance of Subpoena Duces Tecum (the “Subpoena”), requesting the Court issue a subpoena
for educational and professional materials relating to Magistrate David M. Bishop, who signed
the June 14, 2019 Geofence Warrant. (ECF No. 136.) On July 24, 2020, the Court granted the
Subpoena. (ECF No. 137.) On July 31, 2020, Bishop, through the Virginia Attorney General’s
Office, filed a Motion to Quash the Subpoena (the “Motion to Quash”). (ECF No. 145.) Chatrie
responded, (ECF No. 148), and Bishop replied, (ECF No. 150). These matters are ripe for
disposition. For the reasons that follow and based on the current record, the Court will grant the
Motion to Quash.

On October 16, 2020, the Court ordered the Parties to meet and confer about a potential
stipulation of facts as to information Chatrie seeks in the Subpoena. (See Oct. 16, 2020 Order

(listing potential areas for stipulation of facts in lieu of the disclosure of any documents).) On
Case 3:19-cr-00130-MHL Document 160 Filed 10/26/20 Page 2 of 2 PagelD# 1727

October 22, 2020, the Parties appeared before the Court to discuss the matters at hand. That
same day, the Parties filed a joint Stipulation of Partial Facts Relating to Magistrate Issue (the
“Stipulation”). (ECF No. 156.)

After reviewing the Stipulation, the Court finds the partial stipulated facts sufficient to
address the questions raised in Chatrie’s Supplemental Motion to Suppress as to the issue of
whether a “neutral and detached [magistrate] . . . capable of determining whether probable cause
exists for the requested arrest or search” issued the June 14, 2019 Geofence Warrant. (See July
22, 2020 Supp. Mot. Suppress 1, 10, ECF No. 135 (arguing that if Bishop “was not capable of
making the necessary probable cause determination, then he did not have the constitutional
authority to issue the [the June 14, 2019 Geofence Warrant]”).

Therefore, the Court GRANTS the Motion to Quash. (ECF No. 145.)

It is SO ORDERED.

   
  

M.H
| | 2. 20 United States District Judge
Date: |0|2@]} ZO

Richmond, Virginia
